DAUKSCH, Justice.
This is an appeal from an Order granting a new trial in a condemnation cause. We reverse.
*1012Prior to the trial of this cause the Appellants, Defendant below, failed to comply with certain discovery requirements and the Appellees, Plaintiff below, obtained an Order of the court to require the production and requested sanction under the Rule 1.380(b) Fla.R.Civ.P. The trial court refused sanction but withheld a final determination of that matter until the trial was completed to determine whether or not any prejudice to the Plaintiff resulted from the failure of the Defendant to furnish the discovery matters.
During the trial the court again refused Plaintiff’s request for sanction or withheld its ruling.
We have searched the record provided and cannot find that the Plaintiff was prejudiced by the Defendant’s failure to comply and therefore reverse the Order granting a new trial with the direction that the trial court enter Judgment for the Defendant in accordance with the verdict of the jury.
REVERSED WITH DIRECTION.
ALDERMAN, J., and GREEN, OLIVER L., Jr., Associate Judge, concur.